Exhibit 10(a)


Restricted Stock Unit Grant Agreement
 
Annual Grants
 
 
1.  
Grant. The Management Development and Compensation Committee (“Committee”) of
the Board of Directors of General Electric Company (“Company”) has granted
Restricted Stock Units, from time to time with Dividend Equivalents as the
Committee may determine (“RSUs”), to the individual named in this Grant
Agreement (“Grantee”). Each RSU entitles the Grantee to receive from the Company
(i) one share of General Electric Company common stock, par value $0.06 per
share (“Common Stock”) for which the restrictions set forth in paragraph 3 lapse
in accordance with their terms, and (ii) cash payments based on dividends paid
to shareholders as set forth in paragraph 2, each in accordance with the terms
of this Grant, the GE 2007 Long Term Incentive Plan (“Plan”), country addendums
and any rules and procedures adopted by the Committee.



2.  
Dividend Equivalents. Until such time as the following restrictions lapse or the
RSUs are cancelled, whichever occurs first, the Company may pay the Grantee on a
quarterly basis a cash amount equal to the number of RSUs subject to restriction
times the per share quarterly dividend payment made to shareholders of the
Company’s Common Stock, with such payments to be made reasonably promptly after
the payment date of each quarterly dividend. Alternatively, the Company will
establish an amount to be paid to the Grantee (“Dividend Equivalent”) equal to
the number of RSUs subject to restriction times the per share quarterly dividend
payments made to shareholders of the Company’s Common Stock. The Company shall
accumulate Dividend Equivalents and will pay the Grantee a cash amount equal to
the Dividend Equivalents accumulated and unpaid as of the date that restrictions
lapse (without interest) reasonably promptly after such date. Notwithstanding
the foregoing, any accumulated and unpaid Dividend Equivalents attributable to
RSUs that are cancelled will not be paid and are immediately forfeited upon
cancellation of the RSUs. The determination regarding the form and type of
dividend equivalents will be made by the Committee at the time of grant.

 
3.  
Restrictions. Restrictions on the number of RSUs specified in this Grant
Agreement will lapse on the designated Restriction Lapse Dates only if the
Grantee has been continuously employed by the Company or one of its affiliates
to such dates. RSUs shall be immediately cancelled upon termination of
employment, except as follows:

 

 
a.  
Employment Termination Due to Death. If the Grantee’s employment with the
Company or any of its affiliates terminates as a result of the Grantee’s death,
then restrictions on all RSUs shall immediately lapse.

 
 
(1)
 
 
 

 
b.  
Employment Termination Due to Transfer of Business to Successor Employer. If the
Grantee’s employment with the Company or any of its affiliates terminates as a
result of employment by a successor employer to which the Company has
transferred a business operation, then restrictions on all RSUs shall
immediately lapse.

 

 
c.  
Employment Termination More Than One Year After Grant Date. If, on or after the
first anniversary of the Grant Date, the Grantee’s employment with the Company
or any of its affiliates terminates as a result of any of the reasons set forth
below, or the Grantee becomes eligible to retire or meets the age and service
requirements, each as specified in (c)(i) below, then restrictions on RSUs shall
automatically lapse or the RSUs shall be cancelled as provided below (subject to
any rules adopted by the Committee):

 

 i
.  
Termination/Eligibility for Retirement or Termination for Total
Disability. Restrictions on all RSUs shall immediately lapse if (a) the Grantee
becomes eligible for Optional Retirement at or after age 60 under the U.S. GE
Pension Plan, or (b) the Grantee is not a participant in the U.S. GE Pension
Plan and attains at least age 60 while still employed by the Company or an
affiliate and completes 5 or more years of continuous service with the Company
and any of its affiliates, or (c) the Grantee’s employment with the Company or
any of its affiliates terminates as a result of a total disability, i.e., the
inability to perform any job for which the Grantee is reasonably suited by means
of education, training or experience.

 

 ii
.  
Termination for Layoff or Plant Closing. If the Grantee’s employment with the
Company or any of its affiliates terminates as a result of a layoff or plant
closing (without regard to any period of protected service), each as
contemplated in the Company’s U.S. Layoff Benefit Plan, then restrictions on
RSUs scheduled to lapse at or before the end of the second calendar year
following the year in which employment terminates, shall immediately lapse, and
the remaining RSUs covered by this Grant shall be immediately cancelled.

 

 iii
.  
Termination Due to Other Reasons. If the Grantee’s employment with the Company
or any of its affiliates terminates for any other reason, and the Grantee and
the Company have not entered into a written separation agreement explicitly
providing otherwise in accordance with rules and procedures adopted by the
Committee, then the remaining RSUs shall be immediately cancelled.

 

 
d.  
Affiliate. For purposes of this Grant, “affiliate” shall mean (i) any entity
that, directly or indirectly, is owned 50% or more by the Company and thereby
deemed under its control and (ii) any entity in which the Company has a
significant equity interest as determined by the Committee. Transfer of
employment among the Company and any of its affiliates is not a termination of
employment for purposes of this Grant.

 
 
(2)
 
 
 
4.  
Delivery and Withholding Tax. Upon the lapse of restrictions set forth in
paragraph 3 in accordance with their terms, the Company shall deliver to the
Grantee by mail or otherwise a certificate for such shares as soon as
practicable, provided however, that the date of issuance or delivery may be
postponed by the Company for such period as may be required for it with
reasonable diligence to comply with any applicable listing requirements of any
national securities exchange and requirements under any law or regulation
applicable to the issuance or transfer of such shares. Further, the Grantee
shall pay to or reimburse the Company for any federal, state, local or foreign
taxes required to be withheld and paid over by it, at such time and upon such
terms and conditions as the Company may prescribe before the Company shall be
required to deliver such shares.



5.  
Alteration/Termination. The Company shall have the right at any time in its sole
discretion to amend, alter, suspend, discontinue or terminate any RSUs without
the consent of the Grantee. Also, the RSUs shall be null and void to the extent
the grant of RSUs or the lapse of restrictions thereon is prohibited under the
laws of the country of residence of the Grantee.

 
6.  
Plan Terms. All terms used in this Grant have the same meaning as given such
terms in the Plan, a copy of which will be furnished upon request.

 
7.  
Entire Agreement. This Grant, the Plan, country addendums and the rules and
procedures adopted by the Committee contain all of the provisions applicable to
the RSUs and no other statements, documents or practices may modify, waive or
alter such provisions unless expressly set forth in writing, signed by an
authorized officer of the Company and delivered to the Grantee.



This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.
 
 
(3)
 
 
 